Filed 12/30/22 P. v. Diaz CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publi-
cation or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or or-
dered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                    DIVISION ONE


 THE PEOPLE,
              Plaintiff and Respondent,
                                                                            A164059
 v.
 DANIEL JAMES DIAZ,                                                      (Marin County
                                                                         Super. Ct. No.
              Defendant and Appellant.
                                                                      SC213213A)



                                       MEMORANDUM OPINION1
          During an attempted drug deal, defendant (the purchaser) shot and
killed the dealer at point blank range. Defendant attempted to pay for the
drugs, in part, with counterfeit bills, and claimed he became scared when the
dealer threatened to take him to the dealer’s supplier, and he shot the dealer
without thinking. The prosecution’s view was that defendant was a seasoned
dealer and purchaser, who took a gun to the buy and was prepared to use it,
and after he did so, thought the killing gave him bragging rights. The parties
reached a negotiated disposition, and defendant pleaded guilty to second




       This appeal may appropriately be resolved by Memorandum Opinion
          1

pursuant to California Standards of Judicial Administration, section 8.1.

                                                                1
degree murder and the trial court sentenced him to a prison term of 15 years-
to-life.
       On appeal, defendant does not challenge his plea or sentence. Rather,
he maintains the trial court erred in failing to correct six assertedly
inaccurate or misleading statements in the probation report that he claims
could negatively impact him in connection with future prison or parole
decisions.
       The Attorney General does not seriously dispute that the trial court
erred in refusing to rule on the merits of defendant’s claims of inaccurate or
misleading statements in the probation report. Rather, he argues “[r]emand
is not appropriate because appellant does not demonstrate prejudice” from
the claimed inaccuracies. The Attorney General first points out defendant’s
factual showing consisted only of “hearsay statements and the presentation of
parts of transcripts,” but concedes the prosecutor made no evidentiary
objections and simply “contested” the “inferences” defendant claimed had to
be drawn from the excerpts from witness statements and transcripts
defendant presented to the court. He next observes defendant’s sentencing
memorandum and request for corrections was “filed the day before the
sentencing hearing, allowing the prosecutor little time to challenge
[defendant’s] assertions,” but concedes the prosecutor did not ask for a
continuance. He further asserts any claimed errors in the probation report
did not affect the trial court’s sentencing decision, since the court sentenced
defendant in accordance with the plea agreement and parties’ understanding
defendant would be sentenced to a 15-years-to-life term. Lastly, the Attorney
General maintains any “claims of future possible harm” from any
inaccuracies in the probation report “are entirely speculative in nature” and
any incorrect or misleading statements in the probation report can be


                                        2
remedied through the prison administrative process2 or by requesting a
Franklin3 hearing.
      “[T]he basic evil which should be avoided in probation reports tendered
to the court for sentencing purposes is that the reports should not in any way
be misleading or inaccurate, should not make reference to arrest records or
police contacts without supporting factual information concerning them; and
above all should contain accurate and reliable information.” (People v. Lutz
(1980) 109 Cal.App.3d 489, 497; see Pen. Code, § 1203.)
      A sentencing court therefore has the discretion to correct or to strike a
probation report, in whole or in part. (See Cal. Rules of Court, rule 4.437(d);
id., rule 4.437(e) [sentencing court can order corrections to probation report if
parties dispute facts on which conviction rested]; see generally People v.
Municipal Court (Lopez) (1981) 116 Cal.App.3d 456, 458–459.) The purpose
of this discretion is to assure probation reports are founded on accurate and
reliable information, thus affording fundamental fairness to a defendant on
matters related to the report.
      Accordingly, when a defendant believes the probation report is
insufficient, inaccurate, or based upon unreliable information, he may
present evidence “to counteract or correct any portion of the report.” (People
v. Gelfuso (1971) 16 Cal.App.3d 966, 973; accord, People v. Bloom (1983)
142 Cal.App.3d 310, 320; People v. Valdivia (1960) 182 Cal.App.2d 145, 148.)



      2 The Attorney General points out defendant “has recourse to an
administrative review process should he contest placement scores. (See Cal.
Code Regs., tit. 15, §§ 3375, subd. (f)(5); 3376.1; 3084.1-3084.9 [describing
appeal process for inmates and parolees with grievances].) He can pursue an
administrative appeal. (See Pen. Code, § 3000, subds. (b)(5), (b)(7) [inmates
have the right to reconsideration of parole conditions].)”
      3   People v. Franklin (2016) 63 Cal.4th 261.

                                        3
      At the sentencing hearing, the trial court refused to consider the merits
of defendant’s request that the probation report be corrected, with one
exception. The prosecutor agreed defendant had graduated from high school
and the report was incorrect in stating otherwise. The court corrected the
probation report to so state. However, the court declined to consider the
other items defendant maintained were incorrect and/or misleading,
variously stating: “I don’t particularly need to go through the defendant’s
sentencing statement and write the corrections or the objections to the
information in the probation report on the report, itself.” “[I]f the two of you
[defense counsel and the prosecutor] disagree with some sentence in the
probation report, it’s not for me to hear today, or to decide what is truth and
what is not truth, and make that change.” “I hear you [referring to defense
counsel]. But this is not a hearing for me. What you’re asking me to do is
make a factual finding, to look at your evidence and decide if there’s a factual
mistake in the probation report. . . . [¶] . . . I can’t do it that way. [¶] So I
think the best way for me to do this is to accept you’ve made those claims in
your sentencing statement, that you disagree with certain facts portrayed in
the probation report.”
      As the Attorney General has implicitly conceded, the trial court erred
in refusing to consider and rule on the merits of defendant’s claims of error in
the probation report. (See Cal. Rules of Court, rule 4.437(c)(2); id., rule
4.437(e) [“In the event the parties dispute the facts on which the conviction
rested, the court must conduct a presentence hearing and make appropriate
corrections, additions, or deletions in the presentence probation report or
order a revised report.”]; see generally Cal. Criminal Law: Procedure and
Practice (Cont.Ed.Bar 2022) § 38.28, at p. 1205 [“[t]he defendant has the




                                          4
right to present testimony or other evidence on the defendant’s behalf to . . .
counteract or correct any portion of the probation report”].4)
      As we have recited, although the Attorney General is critical of
defendant’s evidentiary presentation in the trial court, the prosecutor never
made any specific objections to his evidentiary showing and therefore waived
any such objections on appeal.5 (See People v. Gomez (2018) 6 Cal.5th 243,


      4 It appears one of the reasons the court declined to address the merits
of defendant’s correction requests was that it believed his factual claims and
the material he wanted to present to the court could and would be presented
at the anticipated Franklin hearing. For example, the court observed near
the close of the sentencing hearing, “I’m going to give you folks an
opportunity, obviously, at the Franklin hearing, in the future, to make sure
the record is replete with all the information that can be used by the
authorities in the future to figure out if and when [defendant] gets out from
behind bars based on what he has done to [the victim].”
      5  We also observe that at least one of defendant’s claims of inaccuracy
is supported by what, at this juncture, can best be characterized as his offer
of proof in his sentencing statement. The probation report stated:
      “A text message exchange with another person showed that [the victim]
      was meeting with someone and the person in the message exchange
      suggested [the victim] be careful based upon what was known about the
      subject.” (Italics added.)
       Defendant claims the italicized portion of the statement is inaccurate
and attached a copy of the message exchange to his sentencing statement.
The pertinent messages from the “person” stated: “Please have someone with
u that’s strapped.” “Don’t meet him with all that shit by urself expecting
money.” “Either get money first or meet him strapped.” “Please acknowledge
that.” “So u promise u won’t go by urself with it to meet him.” Defendant
also attached a copy of parts of this “person’s” statement to the police. One of
the officers asked: “Did you know anything about [the defendant] prior to,
prior to [the victim] going there? Cause, you know, there’s a reason . . . why
you said, ‘make sure. . . . [¶] . . . [¶] I’m sorry. There’s a reason why you said,
‘hey, go strap.’ Did you hear that [defendant] is a badass or something like
that?” The “person” answered, “No.” The officer then asked: “So, what made
you, what, what was your concern? Why did you say go strap? I mean, this
must have been different than any other drug deal.” The person answered:
                                         5
286 [“Reviewing courts will generally not consider a challenge to the
admissibility of evidence unless there was a ‘ “ ‘specific and timely objection
in the trial court on the [same grounds] sought to be urged on appeal.’ ” ’ ”];
see also Evid. Code, § 353, subd. (a) [error in admitting evidence may not be
basis for reversal of judgment unless “an objection to or a motion to exclude
or to strike the evidence . . . was timely made and so stated as to make clear
the specific ground of the objection or motion”].)
      Nor, does the Attorney General’s complaint that defendant filed his
sentencing statement the day before the hearing go anywhere, since the
prosecutor made no request for a continuance. (See People v. Valdez (2012)
55 Cal.4th 82, 116 [“Having declined to seek a continuance, defendant is in no
position to argue he ‘had too little time to conduct an adequate
investigation.’ ”]; People v. Pinholster (1992) 1 Cal.4th 865, 957 [“failure to
request a continuance normally shows that any defect in the notice is not
prejudicial,” disapproved on other grounds in People v. Williams (2010)
49 Cal.4th 405, 459].)
      It is true, as the Attorney General points out, that the asserted
inaccuracies in the probation report played no role in the court’s sentencing


“Because, I know, I know, it wasn’t different. The thing is, is, I said that
because he was by himself and I didn’t know who he was. That’s the only
difference is that I didn’t know who this kid was.”
      The prosecution has not disputed that the italicized portion of the
statement in the probation report was based on the foregoing message
exchange and statement to the police, and, as defendant asserts, these
documents indicate the “person’s” warning was not based on “what was
known about the [defendant]” and therefore the report’s implicit assertion
that defendant was a known dealer with a dangerous reputation is
inaccurate. We, of course, do not know whether the prosecution can point to
other parts of the messaging string or the statement to demonstrate the
probation report’s statement is reasonably accurate.

                                        6
decision given the parties plea agreement. Nor is defendant making any
claim the asserted inaccuracies affected his sentence. Rather, defendant’s
complaint is that the asserted inaccuracies may adversely impact him in the
future, for example, in connection with prison and parole determinations.6
      This brings us to the Attorney General’s final assertion—that
defendant can address any future adverse impact through administrative
appeal processes and/or a Franklin hearing. He cites no authority holding
that such alternative proceedings are a proper substitute for an accurate
probation report.7 And we are not persuaded given the institutional
importance of accurate probation reports. (See, e.g., People v. Owens (2022)
78 Cal.App.5th 1015, 1026 [if exception to the hearsay rule applies, hearsay
in probation report may be considered at Pen. Code, §1172.6 (formerly
§ 1170.95) hearing]; People v. Hall (2019) 39 Cal.App.5th 831, 838-839
[reliable hearsay in probation report may be considered to determine if
defendant is eligible for relief under Proposition 64]; People v. Sledge (2017)
7 Cal.App.5th 1089, 1095, 1098 [reliable hearsay in probation report may be
considered in determining whether defendant is eligible for resentencing

      6  When probation is denied, the probation report is forwarded to the
California Department of Corrections and Rehabilitation (CDCR). (Pen.
Code, § 1203, subd. (b)(3).) The probation report is then used by the CDCR
for classification and assessment of a defendant’s risk on release and his
conditions of parole. (Cal. Code Regs., tit. 15, §§ 3075.1, subd. (a)(3), 3375,
subd. (j)(3); In re Young (2012) 204 Cal.App.4th 288, 294 [probation report
considered by Parole Board].)
      7 We note, for example, that a Franklin hearing is not concerned with
the correctness of any official document such as a probation report. Rather,
“it simply entails the receipt of evidence for the benefit of the [Parole] Board.”
(In re Cook (2019) 7 Cal.5th 439, 457; see id. at p. 458 [“offender shall have
the opportunity to ‘place on the record any documents, evaluations, or
testimony (subject to cross-examination) that may be relevant at his eventual
youth offender parole hearing’ ”].)

                                        7
under Proposition 47]; see also People v. Roa (2017) 11 Cal.App.5th 428, 446
[“existence of a qualifying [sexually violent predator] conviction and the
details underlying the offense can [pursuant to Welf. & Inst. Code, § 6600,
subd. (a)(3)] be established by multiple-level hearsay evidence such as
preliminary hearing and trial transcripts, probation and sentencing reports”];
People v. Kortesmaki (2007) 156 Cal.App.4th 922, 925, 928 [prosecution
expert considered probation report in rendering opinion that defendant met
criteria for a mentally disordered offender commitment].)
      Although we will remand for further proceedings in connection with
defendant’s request for corrections, we caution there is a distinction between
the inclusion of materially inaccurate information and a claim that additional
information defendant views as favorable was not included. This is not to say
that the omission of information can never render a probation report
materially inaccurate, but defendant bears the burden of demonstrating such
error. Moreover, it is for the trial court to resolve any factual disputes and to
draw reasonable inferences from the evidence presented at the hearing.
                                DISPOSITION
      The case is remanded for the trial court to consider and rule on the
merits of the six correction requests defendant has raised on appeal. In all
other respects, the judgment is affirmed.




                                        8
                                         _________________________
                                         Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Devine, J.*




*Judge of the Contra Costa Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




A164059, People v. Diaz




                                     9